Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 June 2022 has been entered.
 
Response to Amendment
	It is noted that recitation of “the plurality of MRs” in claim 53 lacks antecedent basis from claim 34, which claim 53 depends upon, but claim 52 recites “a plurality of MRs”, so it appears claim 53 should depend on claim 52. In addition, claim 53 ends with a “comma” instead of “period”. Please see Examiner’s Amendments below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:

53 (Currently Amended) The cellular system of claim .

[End Amendment]

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 34-38 and 40-53 are allowed, renumbered to claims 1-19, respectively.

The following is an examiner’s statement of reasons for allowance:

Dupray (US 2004/0198386 A1) discloses a system comprises a location center and a mobile base station, wherein the location center provides new mobile station location estimates to the mobile base station, wherein the mobile base station can track more than one mobile stations concurrently.

Niculescu (US 2009/0096686 A1) discloses an autonomous mobile access point to determine optimize position.

Vesuna (US 2006/0002326 A1) discloses a wireless network, includes a programmable network controller for supervising the movement of the mobile access point from a first position to a second position. The two positions may, for example, correspond to suitable access point locations for providing bandwidth coverage in different rooms or areas of a convention center or other structure. The network controller may be programmed to move the mobile access point according to a room usage schedule or in response to the relative demand for wireless access by users in proximity to the first and second positions (paragraph 11).

Prior arts of record disclose a location center to provide updated location information to guide a mobile base station to target mobile station(s), and mobile access point to move to optimize location to improve service.

Regarding claim 34, prior arts of record fail to disclose “said steps (a) to (d) are performed at a central location, wherein the at least one MR comprises an MR that is located at a new desired location other than the central location, wherein the determining, at the central location, that the change in the location is required, and the calculating, at the central location, of the new desired location, are based on serving overall requirements of the at least two mobile stations, thereby enabling movement of the at least one MR to the new desired location”, in combination with other claimed limitations.

Dependent claims 35-38 and 40-53 are allowable based on their dependency on independent claim 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645